Appellate Case: 21-8083     Document: 010110736146         Date Filed: 09/08/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           September 8, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-8083
                                                     (D.C. Nos. 1:08-CV-00097-SWS &
  RAYMOND DEAN BROWN,                                     2:00-CR-00059-SWS-1)
                                                                 (D. Wyo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

        Raymond Dean Brown requests a certificate of appealability (COA) to appeal

 from the district court’s denial of his 28 U.S.C. § 2255 motion. See 28 U.S.C.

 § 2253(c)(1)(B). We deny a COA and dismiss this matter.

                                     BACKGROUND

        A jury convicted Mr. Brown of being a felon in possession of a firearm,

 unlawfully possessing a machine gun, and carrying a firearm during and in relation to a

 drug trafficking crime. We affirmed his convictions but remanded for resentencing.

 United States v. Brown (Brown I), 400 F.3d 1242, 1256 (10th Cir. 2005). On remand, the



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8083      Document: 010110736146          Date Filed: 09/08/2022     Page: 2



 district court sentenced Mr. Brown to 30 years’ imprisonment on the conviction for

 carrying a machine gun during and in relation to a drug trafficking crime, to be served

 consecutive to 30-month sentences on Counts 1 and 2. United States v. Brown

 (Brown II), 212 F. App’x 747, 750-51 (10th Cir. 2007). We affirmed. Id. at 756.

        Mr. Brown then sought relief from his convictions by filing a pro se § 2255

 motion raising numerous claims, including three claims of ineffective assistance of trial

 counsel “relate[d] to information Mr. Brown provided to state authorities that he alleges

 led to his federal charges and convictions,” United States v. Brown (Brown III),

 640 F. App’x 752, 753 (10th Cir. 2016). The district court denied the § 2255 motion, but

 on appeal, this court remanded for the district court to conduct further proceedings on the

 three ineffective-assistance claims, see id. at 754-56.

        On remand, the district court appointed counsel for Mr. Brown, directed

 supplemental briefing, held a two-day evidentiary hearing, and accepted additional

 briefing after the hearing. It denied all three ineffective-assistance claims, and it denied a

 COA. Mr. Brown now seeks a COA from this court.

                                        DISCUSSION

 I.     Legal Standards

        Mr. Brown must obtain a COA for this court to review the district court’s denial of

 his § 2255 motion. See 28 U.S.C. § 2253(c)(1)(B). To do so, he must make “a

 substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). Because the

 district court denied his claims on the merits, for a COA Mr. Brown “must demonstrate



                                               2
Appellate Case: 21-8083      Document: 010110736146          Date Filed: 09/08/2022      Page: 3



 that reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Ineffective-assistance claims are governed by Strickland v. Washington, 466 U.S.

 668 (1984). Under Strickland, a defendant must show that (1) counsel’s performance

 “fell below an objective standard of reasonableness,” id. at 688, and (2) the deficient

 performance prejudiced the defense, id. at 692. The deficient performance prong requires

 a defendant to show “that counsel made errors so serious that counsel was not functioning

 as the ‘counsel’ guaranteed . . . by the Sixth Amendment.” Id. at 687. The prejudice

 prong requires a showing that “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

 A court may address Strickland’s two elements in any order and need not address both if

 it concludes the defendant has failed to satisfy either one. See id. at 697.

        “In considering the denial of a § 2255 motion for post-conviction relief, we review

 the district court's findings of fact for clear error and its conclusions of law de novo.”

 United States v. Rushin, 642 F.3d 1299, 1302 (10th Cir. 2011). Because this case is at the

 COA stage, we determine whether Mr. Brown has shown that reasonable jurists would

 debate whether the district court’s findings are clearly erroneous and whether it correctly

 interpreted the law. “Although he is represented by counsel in this appeal, we review

 [Mr. Brown’s] pro se § 2255 [filings] liberally.” United States v. Herring, 935 F.3d

 1102, 1107 n.2 (10th Cir. 2019).




                                               3
Appellate Case: 21-8083       Document: 010110736146       Date Filed: 09/08/2022      Page: 4



 II.    COA Analysis

        Mr. Brown’s claims all arise out of a February 2000 proffer meeting with state and

 local law enforcement officials. The state prosecutor promised immunity from state

 charges for information shared at the proffer meeting. During the meeting, Mr. Brown

 said he could provide information about the man in Illinois who made his gun fire fully

 automatically, thereby establishing that Mr. Brown knew the gun was a machine gun.

 Dennis Claman, a sheriff’s detective assigned as a special agent for the Wyoming

 Division of Criminal Investigation (DCI), reported the statement to federal agents, who

 already were investigating Mr. Brown. After the proffer meeting, Mr. Brown pleaded

 nolo contendre to state charges.

        Before the federal trial, Mr. Brown had a series of defense counsel. One of his

 pre-trial counsel filed a Federal Rule of Evidence 410 motion to suppress the statements

 from the proffer meeting. His trial counsel, however, abandoned the Rule 410 motion.

 Nor did his trial counsel pursue any other grounds for excluding the inculpatory

 statement. Moreover, trial counsel elicited testimony about the statement from

 Special Agent Claman on cross-examination. On redirect, the prosecutor explored the

 subject in greater detail.

        In the three remanded ineffective-assistance claims, Mr. Brown asserted that

 (1) his trial counsel was ineffective in abandoning prior counsel’s Federal Rule of

 Evidence 410 motion to suppress the inculpatory statements, (2) his trial counsel was

 ineffective in failing to pursue suppression of the inculpatory statements based on the

 immunity agreement, and (3) his counsel at the proffer meeting was ineffective in how he

                                              4
Appellate Case: 21-8083      Document: 010110736146         Date Filed: 09/08/2022     Page: 5



 handled the meeting. For all three of these claims, Mr. Brown asserts that he was

 prejudiced because counsel’s deficient performance allowed the jury to hear Special

 Agent Claman’s testimony that Mr. Brown knew the firearm was a machine gun, thereby

 establishing the element of Count 2 and Count 3 that the defendant know the firearm’s

 status as a machine gun.

        This court held in Brown I, however, that knowledge of the firearm’s status as a

 machine gun was not an element of Count 3. See 400 F.3d at 1255 n.9. Thus,

 Mr. Brown’s argument properly relates only to Count 2. Mr. Brown long ago finished

 serving his sentence on Count 2 and currently is serving the consecutive sentence for

 Count 3. Nevertheless, he may challenge his conviction on Count 2. See Garlotte v.

 Fordice, 515 U.S. 39, 41 (1995) (holding that a prisoner “remains ‘in custody’ under all

 of his sentences until all are served,” and he “may attack the conviction underlying the

 sentence scheduled to run first in the series”).

        Mr. Brown contends that, if counsel had not acted deficiently at the proffer

 meeting or at trial, there is a reasonable probability that the jury would not have heard

 Special Agent Claman’s testimony about the inculpatory statement. Without that

 testimony, he posits, the only evidence supporting the knowledge element came from

 Mr. Brown’s girlfriend, Kristen Worrell, who was “thoroughly compromised as a

 credible witness.” Aplt. Opening Br./Appl. for COA at 57.

        In denying § 2255 relief on remand, however, the district court identified other

 record evidence to support the knowledge element. In addition to Ms. Worrell’s

 testimony, a friend of Mr. Brown testified that Mr. Brown told him the firearm was a

                                               5
Appellate Case: 21-8083      Document: 010110736146          Date Filed: 09/08/2022      Page: 6



 machine gun. Also, a federal agent testified that the firearm fired more than one bullet

 with a single pull of the trigger and that “anyone who fired or handled the weapon would

 most likely have known it would fire automatically as a machinegun.” R. Vol. II at 50

 (internal quotation marks omitted). And as the district court noted, in Brown I,

 Mr. Brown “conceded there was testimony he carried his machine gun on various

 occasions throughout the period alleged in the indictment.” 400 F.3d at 1248 (internal

 quotation marks omitted). Before this court, Mr. Brown ignores the district court’s

 discussion of this evidence. He thus has failed to show that reasonable jurists would

 debate the district court’s conclusion that, in light of the evidence as a whole, he failed to

 establish prejudice from the admission of Special Agent Claman’s testimony.

 See Strickland, 466 U.S. at 695 (“[A] court hearing an ineffectiveness claim must

 consider the totality of the evidence before the judge or jury.”).

        Mr. Brown also contends that there is a reasonable likelihood that the district court

 would have dismissed both Count 2 and Count 3 if counsel had pursued what he

 characterizes as a “Kastigar-type hearing,” Aplt. Opening Br./Appl. for COA at 64.

 Under Kastigar v. United States, 406 U.S. 441, 460 (1972), when a defendant shows he

 testified under a grant of immunity, the prosecution has “the affirmative duty to prove

 that the evidence it proposes to use is derived from a legitimate source wholly

 independent of the compelled testimony.” Among other reasons for denying this claim,

 the district court held that Mr. Brown did not suffer any prejudice because even if there

 had been a hearing, the government would have been able to meet its burden of showing



                                               6
Appellate Case: 21-8083     Document: 010110736146         Date Filed: 09/08/2022        Page: 7



 that its evidence was derived independent of Mr. Brown’s incriminatory statement at the

 proffer meeting.

        Mr. Brown’s argument disregards several pertinent points. First, he fails to

 address the district court’s conclusion that the government would have met its burden at a

 Kastigar hearing. Second, the argument assumes that Special Agent Claman’s testimony

 was a necessary predicate to his conviction on Count 2. He again ignores that the agent’s

 testimony was not the only evidence that he knew the firearm was a machine gun. Third,

 this court already held that knowledge of the firearm’s status was not an element of

 Count 3. See Brown I, 400 F.3d at 1255 n.9. Thus, Mr. Brown fails to show that

 reasonable jurists would debate the likelihood that a Kastigar hearing would have led to

 the dismissal of Count 3. And fourth, the argument relies, in part, on a conclusion that at

 the proffer meeting Special Agent Claman was a federal agent in disguise, not only a

 Wyoming DCI special agent. But on remand the district court explicitly found that

 Special Agent Claman was not a federal agent, giving several supporting reasons.

 Mr. Brown fails to acknowledge that finding, much less show that reasonable jurists

 would debate whether the finding was clearly erroneous.

        Finally, Mr. Brown suggests that counsel was ineffective for failing to pursue a

 mistrial because Special Agent Claman’s testimony showed that Mr. Brown asserted his

 Fifth Amendment right to silence. As the district court noted, however, that contention

 was not among the claims Brown III remanded. See 640 F. App’x at 754-56. Moreover,

 Mr. Brown does not address the district court’s alternative determination that it was

 unlikely the trial court would have granted a mistrial.

                                              7
Appellate Case: 21-8083      Document: 010110736146         Date Filed: 09/08/2022      Page: 8



        For these reasons, Mr. Brown has not shown that reasonable jurists would debate

 the district court’s denial of his ineffective-assistance claims based on lack of prejudice.

 We therefore need not consider whether reasonable jurists would debate whether

 Mr. Brown’s counsel performed deficiently. See Strickland, 466 U.S. at 697.

                                       CONCLUSION

        We deny a COA and dismiss this matter.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




                                               8